DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-26 and 28-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. U.S. Patent Publication No. 2020/0410200 (hereinafter Davis).
Consider claim 1, Davis a driver apparatus, comprising: a display driving device, coupled to a display panel to drive the display panel (Figure 2 and [0026], 120) to display different frames ([0031], frames per second) with different luminances ([0031-0032], illumination pattern sequence. [0029], full illumination, no illumination), wherein the different frames are used to generate at least one of different transmitted light intensities and different reflected light intensities ([0029], one frame of full illumination followed by another of no illumination), wherein each of the different frames includes a speckle pattern ([0029] Illumination pattern sequence 304 may contain a wide variety of patterns, colors, types of light (e.g., non-localized infrared or ultraviolet light), and sequences of patterns); and a fingerprint sensing driving device [0030], configured to be coupled to the display panel to drive the display panel to perform a fingerprint capturing operation (Figures 1-2 and [0031], optical sensor and display) to capture a plurality of different fingerprint images of a finger under the at least one of the different transmitted light intensities and the different reflected light intensities, wherein the different fingerprint images are processed to generate a processed fingerprint image ([0030], post-processing on the images (e.g., subtracting one image from another.) in accordance with the information about the illumination pattern sequence contained in the cue mark sequence to create an optimal-quality image of the object (e.g., a fingerprint of a user's finger).
Davis does not appear to specifically disclose a shape of the speckle pattern is changed when strong ambient light is detected.
However, Davis teaches in [0029], the different illumination patterns can take a variety of forms, such as checkerboard illumination, different colors, or light followed by dark; the illumination pattern sequence 304 may be configured to examine certain aspects of the image or to better acquire an image under certain conditions. For example, the illumination pattern sequence 304 could be used as part of an anti-spoof mechanism for a finger by using a “zebra” stripe pattern (or a first condition) to enhance shadow to show curvature of the fingertip. Thus, a shape of the speckle pattern is changed when strong ambient light (or a second condition) is detected after a different condition (a first condition different to the second condition). [0029] teaches illumination pattern sequence 304 could also be used as a way to deal with excessive ambient light (or second condition) by providing one frame of full illumination followed by another of no illumination.
Consequently, it would have been obvious to one of the ordinary skill in the art before the effective filing date to change after a strong ambient light with the benefit that illumination pattern sequence 304 could also be used as a way to deal with excessive ambient light.

Consider claim 2, Davis teaches all the limitations of claim 1. In addition, Davis teaches wherein the different fingerprint images are processed to lower a negative effect of ambient light on the processed finger print image ([0029], deal with excessive ambient light).

Consider claim 3, Davis teaches all the limitations of claim 1. In addition, Davis teaches wherein the fingerprint sensing driving device transmits the different fingerprint images to a processor, and the processor processes the different fingerprint images to generate the processed fingerprint image ([0030], post-processing on the images).

Consider claim 4, Davis teaches all the limitations of claim 3. In addition, Davis teaches wherein the display driving device is controlled by the processor (Figure 1, processor 104) to generate the different frames ([0029] and [0031], frames).

Consider claim 5, Davis teaches all the limitations of claim 1. In addition, Davis teaches wherein the different frames have at least one of characteristics comprising shape, area, global luminance, local luminance, and quantity, to produce the at least one of the different transmitted light intensities and the different reflected light intensities ([0029], full illumination followed by no illumination. [0029], different patterns, colors or light followed by dark).

Consider claim 6, Davis teaches all the limitations of claim 1. In addition, Davis teaches wherein any one of the different fingerprint images comprises a reflected light component contributed by the different frames ([0023], light is reflected and [0029], frame followed by another) and a transmissive light component contributed by ambient light ([0029], deal with excessive ambient light and thus transmission since it affects the sensing).

Consider claim 7, Davis teaches all the limitations of claim 6. In addition, Davis teaches the different frames are used to generate different intensities ([0029], light follows by dark) of the reflected light component of the different fingerprint images ([0023], light is reflected).

Consider claim 8, Davis teaches all the limitations of claim 6. In addition, Davis teaches wherein any one of the different fingerprint images comprises a reflected light component contributed by a first region of one of the different frames ([0029], different illumination patterns. [0029], reflected light), a first transmissive light component contributed by a second region of the one of the different frames ([0029], different illumination patterns and thus plurality of transmissive light), and a second transmissive light component contributed by ambient light ([0029], by providing another of no illumination used as a way to deal with excessive ambient light).

Consider claim 9, Davis teaches all the limitations of claim 8. In addition, Davis teaches the different frames are used to generate different intensities of the reflected light component of the different fingerprint images  ([0029], full illumination, no illumination. [0023], light is reflected) and different intensities of the first transmissive light component of the different fingerprint images ([0029], full illumination, no illumination (different intensities). [0029], excessive ambient light. [0029], different illumination patterns and thus plurality of transmissive light).

Consider claim 11, Davis teaches all the limitations of claim 6. In addition, Davis teaches wherein the different frames comprise a first frame with a first speckle and a second frame with a second speckle, the different fingerprint images ([0029], different illumination patterns, one frame followed by another) comprise a first fingerprint image and a second fingerprint image ([0030], images, [0030] and [0013], fingerprint), the fingerprint sensing driving device drives the display panel to capture the first fingerprint image of the finger when the first speckle is of a first luminance ([0029], full illumination), and the fingerprint sensing driving device drives the display panel to capture the second fingerprint image of the finger when the second speckle is of a second luminance lower than the first luminance ([0029], no illumination).

Consider claim 12, Davis teaches all the limitations of claim 11. In addition, Davis teaches the first fingerprint image is subtracted from the second fingerprint image to generate the processed fingerprint image to lower the transmissive light component of the processed fingerprint image ([0029-0030], subtracted).

Consider claim 13, Davis teaches all the limitations of claim 11. In addition, Davis teaches wherein the second luminance is 0 ([0029], no illumination).

Consider claim 14, Davis teaches all the limitations of claim 11. In addition, Davis teaches wherein the different frames comprises a first frame with a first speckle and a second frame with a second speckle (Figure 3, pattern and time sequence).
Figure 3 does not show the different fingerprint images comprise a first fingerprint image and a second fingerprint image, the fingerprint sensing driving device drives the display panel to capture the first fingerprint image of the finger when a first region of the first speckle is of a first luminance and a second region of the first speckle is of a second luminance, the fingerprint sensing driving device drives the display panel to capture the second fingerprint image of the finger when a first region of the second speckle is of a third luminance lower than the first luminance and a second region of the second speckle is of a fourth luminance higher than the second luminance.
However, Davis teaches in [0029], different illumination patterns and thus different illumination patterns has different luminance and further teaches the different fingerprint images comprise a first fingerprint image and a second fingerprint image ([0020], images. Figure 3, multiple frames of video), the fingerprint sensing driving device drives the display panel to capture the first fingerprint image of the finger when a first region of the first speckle is of a first luminance and a second region of the first speckle is of a second luminance ([0029], different illumination patterns such as checkerboard illumination (plurality of regions with light and dark regions or high and low luminance regions)), the fingerprint sensing driving device drives the display panel to capture the second fingerprint image of the finger when a first region of the second speckle is of a third luminance lower than the first luminance ([0029], different illumination patterns (e.g. illumination pattern 2 after illumination pattern 1). Thus, low luminance after high luminance for a first region) and a second region of the second speckle is of a fourth luminance higher than the second luminance ([0029], different illumination patterns. Thus, high after low luminance for a second region).
Therefore, it would have been obvious before the effective filing date of the claimed invention to provide dark and light luminance for a plurality of frames and regions as taught by Davis in order to deal with ambient light as suggested by Davis in [0029-0030].

Consider claim 15, Davis teaches all the limitations of claim 11. In addition, Davis teaches wherein the first fingerprint image is subtracted from the second fingerprint image to generate the processed fingerprint image [0029], subtracted).

Consider claim 16, Davis teaches all the limitations of claim 11. In addition, Davis teaches the third luminance is 0 ([0029], dark or no illumination).

Consider claim 17, it includes the limitations of claim 1 and thus rejected by the same reasoning. In addition, Davis teaches a display panel, performing a fingerprint capturing operation on a finger when the finger contacts the display panel [0032].

Consider claim 18, it includes the limitations of claim 17 and thus rejected by the same reasoning.

Consider claim 19, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 20, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Consider claim 21, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 22, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider claim 23, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Consider claim 24, it includes the limitations of claim 7 and thus rejected by the same reasoning.

Consider claim 25, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Consider claim 26, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Consider claim 28, it includes the limitations of claim 11 and thus rejected by the same reasoning.

Consider claim 29, it includes the limitations of claim 12 and thus rejected by the same reasoning.

Consider claim 30, it includes the limitations of claim 13 and thus rejected by the same reasoning.

Consider claim 31, it includes the limitations of claim 14 and thus rejected by the same reasoning.

Consider claim 32, it includes the limitations of claim 15 and thus rejected by the same reasoning.

Consider claim 33, it includes the limitations of claim 16 and thus rejected by the same reasoning.

Claims 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 8 above, and further in view of Park et al. U.S. Patent Publication No. 2020/0387688 (hereinafter Park).
Consider claim 10, Davis teaches all the limitations of claim 8.
Davis does not appear to specifically disclose wherein the first region is a central region of the different frames, and the second region is a peripheral ring-shaped region of the different frames.
However, in a related field of endeavor, Park teaches a method of setting light sources in a display panel for optical fingerprint recognition (abstract) and further teaches wherein the first region is a central region of the different frames (Figures 15-16 and [0113], R1), and the second region is a peripheral ring-shaped region of the different frames (Figures 15-16, R2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide central region and peripheral region as taught by Park in order to optimizing the magnitude of the interference signal. In addition, efficient optical fingerprint recognition may be supported as suggested by [0106]. 

Consider claim 27, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
On page 11, Applicant argues that “Davis discloses only different illumination patterns without teaching speckle patterns with different shapes in display frames. In other words, Davis fails to change a shape of a speckle pattern included in display frames. In addition, Davis does not demonstrate which condition should change a shape of a speckle pattern.”
Davis teaches in [0029] different illumination patterns and thus different shapes. In addition, Davis teaches the illumination pattern sequence 304 could also be used as a way to deal with excessive ambient light. Thus, excessive ambient light should change or provide a particular light pattern as suggested in [0029].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621